Citation Nr: 0614380	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include intervertebral disc syndrome at L4-5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from June 1966 to June 
1968.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a September 2002 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in New Orleans, Louisiana that denied 
the appellant's claim of entitlement to service connection 
for a low back disorder, to include intervertebral disc 
syndrome at L4-5.


FINDINGS OF FACT

1.  The appellant was treated on several occasions for 
complaints of low back pain while he was on active duty; this 
resolved without any sequelae.

2.  The appellant's current lumbar spine disc and bone 
pathology, including intervertebral disc syndrome at L4-5 and 
osteoarthritis/degenerative changes, is not attributable to 
his active military service.


CONCLUSION OF LAW

The appellant does not have any lumbar spine bone or disc 
disorder that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in March 2002.  That document informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  

In that letter, in the Statement of the Case (SOC) and in the 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant about what was needed to establish entitlement 
to service connection for a low back disorder.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's service 
medical records.  VA and private medical records were 
obtained and associated with the claims file.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection for a low back disorder is being denied, 
the questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant sought medical treatment for low back pain 
after he sustained in a fall in February 1967.  The initial 
treatment impression was one of an acute back sprain.  In 
July and August of 1967, the clinical impressions were pulled 
muscle and back strain.  The appellant underwent radiographic 
examination in November 1967; the lumbar spine x-rays were 
normal.  The appellant underwent a separation medical 
examination in February 1968.  On physical examination, there 
were no findings pertinent to the lower back.  The examiner 
noted that the appellant had had no back problems in the 
prior few months even with marching and doing PT.  In April 
1968, the appellant sought treatment for complaints of a sore 
back.  The clinical impression was musculoskeletal strain.

The appellant initially submitted a VA Form 21-256 in October 
1990; he was seeking pension benefits.  He reported that he 
had been treated for a psychiatric condition, but he did not 
mention any problems with his low back or lumbar spine.  

The appellant underwent a VA medical examination in July 
1991.  The appellant did not express any complaints about 
back pain.  The examiner did not note any abnormalities of 
the low back or the lumbar spine.

VA treatment records dated between 1990 and 1992 include no 
mention of any complaints concerning low back pain.  There is 
no diagnosis of any back pathology in these records.  
Treatment notes dated in August 1990, and September 1990, 
indicate that the appellant had no acute illness and that he 
was in "good physical health."

The evidence of record includes a May 1991 letter from the 
executive director of a nonprofit organization that was 
written for the purpose of assisting the appellant in his 
quest for disability benefits.  While the appellant's 
depression and related problems were noted as the reason for 
his disability, there is no mention of any problems with his 
lower back or his lumbar spine.

In a VA Form 21-4138 dated in January 1993, the appellant 
stated that he had chronic neck and lower back pain.  He said 
that he had been injured by a sledge hammer falling on his 
head while at work in approximately December 1989.  The 
appellant stated that since then, he had had "recurring neck 
and back pain." The appellant further stated that he had 
received Workers Compensation benefits for this injury.  A 
private radiology report dated in January 1993 indicates the 
presence of some degenerative changes, but the disc spaces 
were of average width and no compression fractures were seen.

A private CT scan report dated in February 1994 indicates 
that the appellant had fallen and that he was "now with 
lumbar pain."  The CT scan revealed the presence of a 
herniated disc at L4/5.  Records from a private hospital 
dated in November 1994 indicate that the appellant was 
experiencing severe back pain.  It was noted that he had a 
more than 20-year history of depression, "but the back pain 
and back problems started a year ago."  A similar note is 
found in the July 1995 records from St. John's hospital; the 
appellant was reported as describing symptoms of left low 
back pain dating back at least two years.  He said that there 
had been no precipitating trauma.  

Review of VA treatment records reveals that the appellant 
reported, in July 1994, that he had originally injured 
himself in a fall in December 1993.  He also said that he had 
gone to an emergency room for treatment and a CT scan had 
showed a protruding disc.

The appellant submitted a written statement to the RO dated 
in December 1995.  In that letter the appellant stated that, 
in December 1993, he had had an accident that displaced a 
disc in his back.  The next month, a friend of the appellant 
submitted a written statement in which he said that the 
appellant had a real bad back and that he was not limited by 
his back pain until he had gotten a bad disc in his back in 
1994.

The appellant contends that he had a chronic low back 
disorder while in service and that he now has the same 
condition.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, such chronicity, as reported in this matter, is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
claimant and when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  

The evidence of record indicates that the appellant received 
in-service treatment for a low back strain in February 1967, 
and in April 1968, and that this condition resolved without 
sequelae.  There is no medical evidence of record to 
establish that he suffered any low back orthopedic disorder 
that was other than acute and transitory; there is no x-ray 
evidence of any lumbar spine fracture.  There is no evidence 
of record that the appellant was treated for any lumbar spine 
arthritis within 12 months of his separation from service.  
There is no evidence of record to suggest that a chronic low 
back condition existed until January 1993, when there was 
private radiographic evidence of some degenerative changes of 
the lumbar spine after an intervening occupational injury in 
December 1989.  In addition, there was no lumbar spine disc 
pathology noted at that time.  The appellant himself, in 
contemporaneous written statements and medical records, has 
stated that he did not have any problems with his back until 
December 1989, and that his displaced disc occurred as the 
result of a December 1993 accident.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The absence of any evidence of any chronic low back disorder 
in the appellant's service medical records or persistent 
symptoms of this claimed disorder until more than 20 years 
after his separation from service constitutes negative 
evidence tending to disprove the claim that the appellant 
incurred the condition during his active service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Furthermore, there is 
no competent medical evidence that establishes the existence 
of any etiologic nexus between the current lumbar spine 
pathology and service.

Based on the totality of the evidence of record, including 
the service medical records, third-party statements, the 
statements of the appellant and the reports of VA medical 
examination and private and VA medical treatment, the Board 
finds that the preponderance of the evidence is against the 
appellant's service connection claim.  The Board concludes 
that the weight of the "negative" evidence, principally in 
the form of the appellant's statements and private medical 
evidence demonstrating that the claimed disorders were not 
evident until many years after service, with the report of 
the onset of chronic low back pain around December 1989, and 
the incurrence of the herniated disc in December 1993, 
exceeds that of the "positive" evidence of record, which 
basically amounts to the appellant's contentions.  The lack 
of any evidence of symptoms or clinical findings until many 
years after the appellant's 1968 separation from service is 
itself evidence which also strongly suggests that no claimed 
condition is traceable to disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
lumbar spine pathology and his military service.

The Board has considered the appellant's written statements, 
as well as the written statements of his representative, 
submitted in support of his argument that his current low 
back disorders began in service.  To the extent that such 
statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway, 13 Vet. App. at 66.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated lumbar spine condition is not 
likely related to service, the Board finds that the claim for 
entitlement to service connection for a low back disorder, 
including arthritis and intervertebral disc syndrome, must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current lumbar spine disorder that should be service 
connected.

Since the preponderance of the evidence is against the 
service connection claim for a low back disorder, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder, including 
arthritis and intervertebral disc syndrome, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


